FILED
                             NOT FOR PUBLICATION                            JAN 29 2015

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSE LUIS PADILLA-RAZO,                          No. 13-72003

               Petitioner,                       Agency No. A086-917-032

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                                  January 21, 2015**

Before:        CANBY, GOULD, and N.R. SMITH, Circuit Judges.

       Jose Luis Padilla-Razo, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s order of removal. We deny in part and dismiss in part the

petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Padilla-Razo has not challenged the agency’s dispositive determination that

he is removable under 8 U.S.C. § 1227(a)(2)(B)(i) based on his conviction for an

offense relating to a controlled substance, or the agency’s determination that he is

not eligible for relief from removal. See Rizk v. Holder, 629 F.3d 1083, 1091 n.3

(9th Cir. 2011) (issues not raised in opening brief are waived).

      Padilla-Razo’s challenge to the agency’s denial of his request for release

from immigration custody on the condition of bond is not properly before us. See

8 U.S.C. § 1226(e); 8 C.F.R. § 1003.19(d); Leonardo v. Crawford, 646 F.3d 1157,

1160 (9th Cir. 2011) (clarifying the proper procedure for challenging a

Casas-Castrillon bond determination).

      This dismissal is without prejudice to petitioner’s seeking prosecutorial

discretion or deferred action from the Department of Homeland Security. See

Reno v. American-Arab Anti-Discrimination Committee (AADC), 525 U.S. 471,

483-85 (1999) (stating that prosecutorial discretion by the agency can be granted at

any stage, including after the conclusion of judicial review).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    13-72003